Citation Nr: 1412879	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for encephalocele with cerebral spinal fluid (CFS) rhinorrhea, to include as due to anthrax vaccine or to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure or anthrax vaccine.

3.  Entitlement to service connection for a sinus condition, other than allergic rhinitis, and/or headaches, to include as due to anthrax vaccine or Agent Orange exposure.

4.  Entitlement to allergic rhinitis.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.  He had Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Air Force Reserves for various periods between April 1989 and August 2006.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Chicago, Illinois.

The Veteran was reported to have had a telephone interview at the RO in February 2010 and a videoconference hearing in December 2012 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The December 2012 transcript is of record.

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and did not serve in the Korean Demilitarized Zone (DMZ) area between April 1968 and July 1969. 

2.  Exposure to herbicides in service may not be presumed and is not verified. 

3.  Encephalocele with CSF rhinorrhea was not manifested during active service or ACDUTRA and is not due to Agent Orange exposure; there is competent evidence of record that encephalocele with CSF rhinorrhea is not related to anthrax vaccinations. 

4.  Diabetes mellitus, type II, was not manifested during service or within one year thereof; there is competent evidence of record that type II diabetes is not related to anthrax vaccinations or Agent Orange exposure.

5.  Headaches and a sinus condition, were not manifested during service or ACDUTRA; there is competent evidence of record that a sinus disorder and headaches are not residuals of anthrax vaccinations.

6.  Allergic rhinitis was manifest during service.

CONCLUSIONS OF LAW

1.  Encephalocele with cerebral spinal fluid rhinorrhea was not incurred in or aggravated by service, is not related to anthrax vaccine or to Agent Orange exposure, nor may an organic disease of the nervous system be presumed to have been incurred during active duty. 38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1116, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.   Diabetes mellitus, type II, was not incurred in or aggravated by service, is not the result of anthrax vaccine or Agent Orange exposure, and may not be presumed to have been incurred during active duty. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A sinus condition and/or headaches, were not incurred in or aggravated by service, to include anthrax vaccinations or Agent Orange exposure. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Allergic rhinitis is due to service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed encephalocele with cerebral spinal fluid rhinorrhea, diabetes mellitus, type II, and other residuals, including a sinus condition and headaches, after a series of anthrax vaccinations he was given prior to or during a deployment to South Korea while in the Air Force Reserves.  In the alternative, he maintains that such disabilities are related to Agent Orange that he was exposed to on travel duty to Korea.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims in September 2006 and March 2009.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims, to include remanding the case for further development and affording him an adequate VA examination. The examiner reviewed the claims file and provided an adequate supporting explanation.  He presented testimony before an Acting Member of the Board in December 2012.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the 2008 hearing, the AVLJ noted the issue on appeal.  During the course of the hearing, the AVLJ explained the issues and elicited testimony from the Veteran regarding the relevant issues.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that there has been compliance with 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The case was remanded for further development in March 2013.  That remand was substantially complied with as an adequate examination was obtained in October 2013.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes and/or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2013). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2013).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2013).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(d) (2013). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2013). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2013), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Department of Defense (DOD) has confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) apply. See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

Factual Background

Active duty service treatment records (STRs) reflect no treatment for encephalocele, diabetes, or administration of anthrax vaccine.  In June 1986, the Veteran sought treatment for slightly swollen eyes.  He indicated that he developed itchy, swollen eyes "around this time" each year.  An impression of allergic reaction was provided.  In September 1986, it was noted that the appellant had been treated for recurring allergies with eye irritation and nasal congestion.  Seasonal allergic rhinitis was diagnosed.  On examination in March 1989 for discharge from active service, the Veteran's urinalysis was negative for sugar.  It was noted that he had a history of frequent urination attributable to prostatitis.  On the Report of Medical History, he indicated that he had hay fever and sinusitis.  The examining official's medical summary noted that the appellant had had problems with seasonal spring and summer hayfever since 1979 which he treated with over-the-counter medication.  The endocrine system and the head were evaluated as normal.  No pertinent defects were recorded.

Post service training records contain a Vaccine Administration Record showing that the Veteran had three anthrax vaccinations between January and February 2000.  Service personal records disclose that the Veteran was sent to Osan Air Force Base in South Korea for a little over two weeks between March and April 2000.  

Private treatment records reflect that in September 2000, the Veteran was seen with a four-week history of sinus congestion and copious watery discharge from the left nasal passage with associated headaches.  Diagnostic work-up determined that the nasal drainage contained cerebrospinal fluid (CSF) for which the Veteran was admitted to the emergency room.  A CAT scan revealed some thinning of the cribiform plates, bilaterally, with leakage of CSF fluid into the anterior ethmoid cells.  He subsequently underwent bifrontal craniotomy with repair of an encephalocele.  A physician noted in September 2000 that the "etiology of this is certainly a bit unusual, that is, a spontaneous CSF fistula in the setting of no trauma."  Post operatively, it was reported that he was able to eat and swallow, and had no difficulty with blurred vision, headaches, nausea or vomiting.

A training record dated in September 2000 noted that the Veteran's supervisor was notified that he was having surgery for encephalocele.  The appellant returned to duty in April 2001.

Private treatment records dated in March 2003 reflect that the Veteran was seen for symptoms that included blurring vision, urinary frequency, dry mouth, and fatigue, etc., for which laboratory studies were ordered.  Diabetes mellitus, type II, was diagnosed in March 2003 for which he was placed on medication. 

The post service record reflect current diagnoses of status-post craniotomy, encephalocele causing rhinorrhea, diabetes mellitus, type II, sinus disorder, and headaches.

The Veteran presented testimony on personal hearing in December 2012 to the effect that after administration of Anthrax vaccine, he began to have symptoms, including cerebrospinal fluid rhinorrhea.  He said that he had never had a blow to the head.  The appellant related that after coming back from Korea, he started developing sinus problems.  He testified that diabetes was diagnosed sometime between 2000 and 2003 and that he had no prior symptoms.  He also stated that he was taking pills for headaches.  The Veteran related that he believed his medical problems were caused by anthrax and/or Agent Orange exposure in Korea.

Pursuant to Board remand, the Veteran was afforded VA examinations in September 2013.  The examiner stated that the claims folder was reviewed.  A comprehensive physical examination was performed and diagnostic studies were reviewed.  Encephalocele with CSF leak coming from left ethmoid sinus fistula was diagnosed.  This was characterized as a disease of the central nervous system.  The examiner related that in 2000, the Veteran was presumed to have sinusitis but actually had CSF leakage for which brain surgery was performed.  It was reported that he had no current sinusitis.  The examiner indicated that the appellant claimed that he had had migraine-type headaches since having anthrax vaccine in 2000.  The examiner also noted that the Veteran had type II diabetes for which medication had been prescribed.

Following examination, the examiner stated that a review of relevant literature with respect to anthrax vaccine and the conditions the Veteran claimed revealed that there was no relationship between them.  It was noted that CSF leakage was often due to trauma or some developmental defect and that in this case, the Veteran had had a very thin cribiform plate on CAT scan.  It was noted that the cribiform formed the barrier between the nose and the brain and that no association with anthrax vaccine could be established.  The examiner also opined that no relationship between anthrax vaccine and diabetes, sinus trouble or migraine-type headaches could be established with a 50 percent probability or more.  As such, these conditions were deemed to be less likely than not related to administration of anthrax vaccine.  

Of record is a statement from the Veteran's Service Representative documenting his training dates for the year 2000.  This reflects that the appellant had ACDUTRA from March 19-April 3, 2000 and INACDUTRA on various dates throughout the rest of the year.


Legal Analysis

1.  Service connection for encephalocele with CSF rhinorrhea.

The Veteran's STRs do not reflect complaints, symptoms, or findings of encephalocele with CSF.  This condition was first documented in 2000, more than a decade after discharge from active duty during a period of war and months after he had ACDUTRA.  As such, it may not be found to be directly related to service or ACDUTRA, nor was an organic disease of the nervous system demonstrated to a degree of 10 percent within one year of discharge from active service. See 38 U.S.C.A. §§ 101(24), 106,1101, 1110, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

Moreover, the appellant does not contend that encephalocele with CSF is of active service onset.  He avers that he developed this disorder as the result of Agent Orange exposure in Korea or as a residual of anthrax vaccinations.  

In this regard, the Board finds that as to the claim for service connection for encephalocele with CSF due to herbicide/Agent Orange exposure, service connection is not warranted on a presumptive basis.  This disability is not one of the specific diseases listed under 38 C.F.R. § 3.309(e) for which service connection may be presumed as a consequence of exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309. 

Moreover, the Veteran is not shown to have had service in the Republic of Vietnam during the Vietnam Era (See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) ), nor does he maintain as such.  He contends that he was exposed to herbicides while on travel duty in Korea.  As indicated above, the Department of Defense has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ in Korea.  If a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange. See MR21-1MR, Part IV, Chapter 2, Section C. 

In this instance, however, the evidence discloses that the Veteran did not have active service from April 1968 through July 1969.  Service administrative records document that he was in Korea for a little over two weeks between March and April 2000.  Therefore, he is not presumed to have been exposed to Agent Orange during his service in Korea.  As such, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).  Additionally, a direct relationship to Agent Orange is also not supported by the evidence of record.  See Combee v. Brown, 34 F.3d 1039, 1044.

Additionally, review of the extensive post service record reflects that the credible, competent and probative evidence does not link encephalocele with CSF to anthrax vaccine except for the Veteran's statements and testimony.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what he has experienced. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the appellant does not have the requisite medical training to provide a competent or probative opinion as to the onset of encephalocele with CSF; such complex determination is not capable of lay observation.  Therefore, the Board attaches greater probative weight to the clinical findings of the VA physician in September 2013 who reviewed the clinical record and relevant medical literature in determining that no association between anthrax vaccine and encephalocele with CSF can be established for reasons stated above.  No statements of record have ascribed encephalocele with CSF to administration of anthrax vaccine.

The Board would also point out as indicated above, if an application relates to a period of INACDUTRA, the disability for which service connection is sought must have manifested from an injury incurred during that period which is not demonstrated in this case. See 38 U.S.C.A. § 101 (24) .

Under the circumstances, the Board concludes that the evidence does not indicate that the Veteran has encephalocele with CSF related to service or training.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App, 49, 54-56 (1990).

2.  Service connection for diabetes mellitus, type II, 
headaches, and a sinus condition.

The Board finds that a grant of service connection for allergic rhinitis is warranted.  The disorder was diagnosed during a period of active duty service.  The Veteran has testified to symptoms of rhinitis.  Thus, direct service connection is warranted.  See 38 C.F.R. § 3.303.  For any evaluation or determination of whether residuals are currently present, an examination may be conducted by the RO. 

The Veteran's STRs do not reflect complaints, treatment, symptoms, findings, or a diagnosis pertaining to diabetes mellitus, or headaches.  The Veteran was found to have pre-existing seasonal allergies that affected his eyes and nasal passages with symptoms of rhinorrhea but no other sinus disorder was diagnosed.  Evidence of a non-allergic rhinitis sinus condition and headaches were first clinically noted in association with encephalocele with CSF in September 2000, months after active training.  The record reflects a diagnosis of diabetes mellitus in 2003, more than a decade after discharge from active duty.  As such, the Board concludes that service connection is not warranted for diabetes, headaches, and a non-allergic rhinitis sinus condition as directly related to service or ACDUTRA, nor was diabetes demonstrated to a degree of 10 percent within one year of discharge from active wartime duty. See 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Board observes, moreover, that the Veteran does not contend that type II diabetes, headaches, and a sinus condition are of service onset.  Rather, he asserts that these are related to anthrax vaccinations in 2000 and Agent Orange exposure.  The record reflects, however, that when examined by VA in September 2013, the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between anthrax vaccine and diabetes, sinus trouble and headaches could be established with a 50 percent probability or more.  It was therefore concluded that such disorders were less likely than not related to anthrax vaccine.  As previously indicated, the appellant does not have the requisite medical training to provide a competent or probative opinion as to a relationship between anthrax vaccinations and diabetes, sinus trouble and headaches.  The Board thus attaches greater probative weight to the opinion of the VA physician in September 2013 and less to the Veteran.  No other opinion of record has ascribed diabetes, sinus trouble, headaches or any other residuals to administration of anthrax vaccine during training.  

The Board would also point out as indicated above, if an application relates to a period of INACDUTRA, the disability for which service connection is sought must have manifested from an injury incurred during that period which is not demonstrated in as to these matters. See 38 U.S.C.A. § 101 (24)

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has diabetes, non-allergic rhinitis sinus trouble and headaches related to service or training, to include administration of anthrax vaccine.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App, 49, 54-56 (1990).

3.  Service connection for diabetes mellitus, type II, headaches, and a sinus condition as the result of Agent Orange exposure.

The Veteran also maintains that diabetes mellitus, type II, headaches, and a non-allergic rhinitis sinus condition may be related to Agent Orange exposure in Korea.  Headaches and a sinus disorder are not diseases listed under 38 C.F.R. § 3.309(e) for which service connection may be presumed as a consequence of exposure to Agent Orange 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus, type II, is a disease associated with herbicide exposure for purposes of presumption for service connection. 38 C.F.R. § 3.309(e).  However, for reasons explained above, the Veteran is not presumed to have been exposed to herbicides/Agent Orange during service or training and no Agent Orange exposure is otherwise verified.  As such, this theory of entitlement is unavailing of a basis for service connection of type II diabetes, a sinus disorder and headaches, to include as directly related to Agent Orange exposure. See Combee v. Brown, 34 F.3d 1039, 1044.

The preponderance of the evidence is against the claims. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App, 49, 54-56 (1990).


ORDER

Service connection for encephalocele with cerebral spinal fluid rhinorrhea is denied. 

Service connection for diabetes mellitus, type II, is denied.

Service connection for a non-allergic rhinitis sinus condition and/or headaches, is denied.

Service connection for allergic rhinitis is granted.



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


